PER CURIAM.
The Petitioner challenges the trial court’s striking of his motion for reduction of sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(c). The trial court struck the motion on the ground that it was not filed within 60 days of imposition of the sentence. However, rule 3.800(c) allows for motions filed pursuant to that rule to be filed within 60 days of the date that mandate issued in the Petitioner’s direct appeal. Here, the Petitioner’s motion was timely filed within 60 days of the date mandate issued in Petitioner’s direct appeal, so the trial court had jurisdiction to rule on the motion. However, the trial court also denied the Petitioner’s motion on the merits. That merits determination is not reviewable by this Court. See, e.g., Mitchell v. State, 719 So.2d 1258 (Fla. 1st DCA 1998) (explaining that a rule 3.800(c) motion is addressed to the sound discretion of the trial court and that the appellate court has no jurisdiction to re*1279view the correctness of the decision). Accordingly, the petition for writ of certiorari is denied.
PETITION DENIED.
WOLF, ROBERTS, and RAY, JJ., concur.